Title: From George Washington to Edmund Pendleton, May 1770
From: Washington, George
To: Pendleton, Edmund



Sir,
[c.May 1770]

Receiving the above Letter in answer to one I had wrote to Mr West, I went to him three days after and entered into the written Agreement which I now lay before you—At this time (as recited in the articles) a Suit was depending in Fairfax Court for Six Acres of the Land, with all the Improvements belonging to the whole Tract, which prevented an absolute conveyance at that time—Since this, the Suit has been determined in favour of Posey, but Mr West not satisfied therewith, hath brought or intends to bring another Ejectment in the Genl Court—Knowing that this matter woud not come to a speedy conclusion there, I proposd to pay Mr West for the indisputed part, and leave the rest to the final determination of the Suit, when to my great surprize he askd 40/ an Acre for it; and, conceives, that if I do not choose to give it, that the agreement is avoided, & he at liberty to dispose of it to another—I should be glad therefore of your opinion in this matter; but before you give it, it may not be amiss to observe further that, tho. I have absolutely refused to allow 40/ an Acre for the indisputed part of the Land, yet, that I have made Mr West two offers, as proofs that I was disposed to do every thing that Reason and justice coud require on my part, and to remove any plea arising from the disadvantage of keeping the Land, on his—The first was, to leave the valuation of the Six Acres, and appurtenances, to any impartial Men of his own choosing; the amount of which to be deducted out of the total sum at two pistoles an Acre, and the Balle to be paid him; leaving the ascertaind value of the sd Six Acres & Improvemts to be paid for, or not, at the determination of the suit for, or against him—to this he objected, because others he said, might set a higher value upon the Improvements than he did in considering the total value of his Land—I then proposed to have the Land valued in the same manner, the amount of which I

woud now pay, & the Balle (whatever this shoud fall short of the total sum at 2 pistoles an acre) whenever he shoud recovr possession of the Six Acres aforesaid; but this he also objected to, saying he choo⟨se⟩ to be the valuer of his own Land.
Now Sir, under this State of the case, I desire to know whether Mr West, if he chooses, and doth actually go on with his Ejectmt against Posey is at liberty (notwithstanding the Suit has been determind since our Agreemt in the County Court) to sell the Land to another, or not? And whether, if the Suit is finally ditermind in his favour I can not, in case he shoud not be disposed to do it other wise, compell him to convey it to me at the price Stipulated in the Agreement refered to?
